DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-10, 17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2020.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 11 and 12 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Young (US 2013/0153062).

Young discloses:
1.    A system for controlling a flow rate of a fluid through a valve, the system comprising:
a valve (20, 22) configured to regulate a flow of fluid through a conduit;
an actuator comprising a motor (the stepper motor 94 and/or the solenoid actuator 96, 30) and a drive device (the stem(s) connecting the stepper motor and/or solenoid to the valve 
a first differential pressure sensor (38) configured to measure a first differential pressure across the valve; and
a controller (36) that is communicably coupled with the first differential pressure sensor and the motor, the controller configured to:
receive a flow rate setpoint (e.g., para. 0007, 0030, 0056, 0080);
receive the first differential pressure measurement from the first differential pressure sensor (see FIG 9);
determine an estimated flow rate based at least in part on the first differential pressure measurement (para. 0038, 0043, 0045);
determine an actuator position setpoint (corresponding to the “prescribed position” described at para. 0048) using the flow rate setpoint and the estimated flow rate (para. 0040, 0042, 0046, 0047, 0048); and
operate the motor to drive the drive device to the actuator position setpoint (para. 0040, 0042, 0046, 0047, 0048).
2.    The system of claim 1, wherein the estimated flow rate is further based in part on an actuator feedback position (para. 0038, 0043, 0045) and a valve flow coefficient (para. 0045: e.g., the opening curve stored in memory which characterizes flow rate as a function of sensed axial position).

Regarding claim 11, the claimed method steps are seen to clearly correspond to operation/use of Young’s system, as these elements are explicitly mapped in the analysis of claim 1 above.
Regarding claim 12, the claimed method steps are seen to clearly correspond to operation/use of Young’s system, as these elements are explicitly mapped in the analysis of claim 2 above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3, 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Eccles (US 2011/0073193).
Young discloses the invention with exception to (the use/operation of) a second differential pressure sensor.  However Eccles teaches that it was known in the art as of the effective filing date to use redundant sensors (e.g., see para. 0026), and it would have been obvious to use redundant differential pressure sensors in Young’s system to accurately estimate the flow rate and protect against errant pressure sensor readings.

Claims 3, 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Rosemount (EP 3 321 654).
Young discloses the invention with exception to (the use/operation of) a second differential pressure sensor.  However Rosemount teaches that it was known in the art as of the effective filing date to use redundant sensors (e.g., see Abstract), and it would have been obvious to use redundant differential pressure sensors in Young’s system to accurately estimate the flow rate and protect against errant pressure sensor readings.

Claims 3, 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Sittler (US 2011/0073193).
Young discloses the invention with exception to (the use/operation of) a second differential pressure sensor.  However Sittler teaches that it was known in the art as of the effective filing date to use redundant sensors to verify measurements (e.g., see Abstract), and it would have been obvious to use redundant differential pressure sensors in Young’s system to accurately estimate the flow rate and protect against errant pressure sensor readings.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Urdaneta (US 2005/0288873).
Young renders the invention obvious with exception to Kalman filtering.  However Urdaneta teaches (e.g., para. 0082) that it was known to use Kalman filtering in the art at the time of invention, and it would have been obvious to obtain a more accurate flow rate estimation in Young’s system using Kalman filtering, as taught by Urdaneta.    

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Jeromson (US 2005/0016592).

Regarding claim 18, Jeromson discloses a system for controlling a flow rate of a fluid through a valve, the system comprising:
a valve (20, 22) comprising a valve body (12) and a rotatable valve member (22; which is rotatable as discussed at par. 0032) configured to regulate a flow of fluid through a conduit;
an actuator comprising a motor (the stepper motor 94 and/or the solenoid actuator 96, 30) and a drive device (the stem(s) connecting the stepper motor and/or solenoid to the valve 22), the drive device driven by the motor and coupled to the valve member for driving the valve member between multiple positions (e.g., para. 0047);
a differential pressure sensor assembly (38) 


a controller (36) that is communicably coupled with the differential pressure assembly 
receive a flow rate setpoint (e.g., para. 0007, 0030, 0056, 0080);
receive a differential pressure measurement from the differential pressure sensor (see FIG 9) 
determine an estimated flow rate based at least in part on the differential pressure measurement 
determine an actuator position setpoint (corresponding to the “prescribed position” described at para. 0048) using the flow rate setpoint and the estimated flow rate (para. 0040, 0042, 0046, 0047, 0048); and
operate the motor to drive the drive device to the actuator position setpoint (para. 0040, 0042, 0046, 0047, 0048).


Regarding claim 19, pitot tube pressure sensors were well-known in the art at the time of invention, and it would have been obvious to form the obvious first and second pressure sensor assemblies using pitot tubes in order to predictably measure the differential pressure in the line.  

Response to Arguments
Applicant's arguments filed 4/15/2021 have been fully considered but they are not persuasive.
Applicant argues that paragraphs 0007, 0030, 0056 and 0080 of Young do not disclose the controller to “receive a flow rate setpoint” (Remarks, pp. 7-10).  In response, see the end of para. 0030, which references a “selectable flow rate”.
Applicant argues that paragraphs 0040, 0042, 0046, 0047 and 0048 of Young do not disclose “determine an actuator position setpoint using the flow rate setpoint and the estimated flow rate” (Remarks, pp. 10-15).  Particularly, Applicant argues that Young is silent regarding a relationship between the “prescribed position” and the flow rate set point and estimated flow rate (Remarks, p. 15).  In response, Young discloses at para. 0040 that the controller may be configured to close or open gas valve members “in response to control signals from other systems … and/or in response to measures related to sensed differential pressures” across the valve port.  Again, see para. 0030, where it is explained the controller can control the valve so as to modulate the flow rate to the selected flow rate.  This selected flow rate is mapped to the claimed flow rate set point 
Applicant traverses the official notice regarding claims 3, 6 and 13, requesting evidence that the use of redundant sensors was known in the art (Remarks, p. 16).  In response, see the Eccles, Rosemount and Sittler references providing in the rejection above.  Note that the newly added references are added only as directly corresponding evidence to support the previous common knowledge finding.
Applicant argues that Jeromson does not disclose a first pressure sensor assembly situated in parallel with the valve, and a second pressure sensor assembly situated in parallel with the valve and with the first pressure sensor.  In response, Applicant’s attention is directed to para. 0089 of Applicant’s own specification (PG Pub), where it is explained, with reference to FIG 5, “The differential pressure sensor 506 is configured to measure the differential pressure across the valve body 502, and is therefore located in parallel with the valve body 502.”  In the same manner, because Jeromson’s first and second pressure sensor assemblies are configured to measure the differential pressure across the valve body, they are considered to be located in parallel with the valve.  (Further, it is seen in FIG 4 of Jeromson that the pressure sensor elements 50 and 51 are parallel to each other under the ordinary meaning of the term parallel.)

Allowable Subject Matter
s 4, 5, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
7/13/2021